Title: William Robeson to William Temple Franklin, 11 September 1781
From: Robeson, William
To: Franklin, William Temple


Dear sir
Nantes Septr 11th. 1781
I am Honored with your kind favour of the 3 Instant informing me of the Arrival of Mr. Montague. I can but Express my Surprize at his Extraordinary Request from a Master Who has been to a fault both Bountiful and kind, I cannot think of Troubling you with a Business of this Nature have therefore Written to Mr. Mason who has much less to do and on the spott of the Diligence for this place, and who will furnish him with Money & for his transportation here. I Will thank you Exceedingly to Use Your Influence with him that I mean as I have always told him to set him up in America in his Profession as a Barber and When he Accumulates the sum I have advanced for him I Woud not Wish to Retain him longer as a Slave. Mr. Mason Will Consult you upon the Accassion. Mr. Williams will be shortly With you Who Will Reimburse the Money you Whar so Politely Obligeing as to Assist me with—your Ussing What Influence you have with this Young African Will be Adding to the Civilities Already Confirdd—on Dear sir Your Obliged Humbe Servt
Wm Robeson
 
Addressed: A Monsieur / Monsieur Franklin Fils / Chèz Son Excellence mr Franklin / en son hotel /à Passy / Près Paris
Endorsed: Ansd Do 27th Do
Notation: Capt. Robeson Sept. 11. 1781
